Morphy, J.,

delivered the opinion of the court.
The appellant assigns as an error apparent on the face of the record, that three judicial days did not elapse in this case, between the rendition of the judgment by default, and that of the final judgment. Although the word judicial be omitted in article 312 of the Code of Practice, which allows three days to the defendant to file his answer, we think that it contemplates those days when the court sits. Before filing such answer, the judgment by default must be set aside, which can only be done by a motion in open court. Such has been the construction this article has heretofore received, and no good cause has been shown why it should not be adhered to.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that this cause be remanded for further proceedings below ; the costs of this appeal to be paid by the appellees.